UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.000-54000 BIG SKY PRODUCTIONS, INC. (Exact name of registrant as specified in its charter) Nevada 88-0410480 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 12021 Wilshire Blvd. #234, Los Angeles, California90025 (Address of principal executive offices)(zip code) 310-430-1388 (Registrant’s telephone number, including area code) 204 Mescal Circle, NW, Albuquerque, New Mexico 87105 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[X]No[] i APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURINGTHE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after distribution of securities under a plan confirmed by a court.Yes[]No[] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity as of the latest practicable date:As of February 16, 2011, there were 12,063,381 shares of common stock, par value $0.001, outstanding. ii TABLE OF CONTENTS PART I-FINANCIAL INFORMATION 1 Item 1.Financial Statements 1 Item2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 Risks and Uncertainties 9 Item 3.Quantitative and Qualitative Disclosures About Market Risk 16 Item 4T.Controls and Procedures 17 PART II - OTHER INFORMATION 18 Item 1A.Risk Factors. 18 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3.Defaults Upon Senior Securities 18 Item 4.(Removed And Reserved) 18 Item 5.Other Information 18 Item 6.Exhibits 18 SIGNATURES 19 iii PART I-FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. BIG SKY PRODUCTIONS, INC. (A Development Stage Enterprise) Condensed Financial Statements December 31, 2010 and 2009 (Unaudited) 1 BIG SKY PRODUCTIONS, INC. (A Development Stage Enterprise) Condensed Financial Statements December 31, 2010 and 2009 CONTENTS Page(s) Condensed Balance Sheets as of December 31, 2010 and June 30, 2010 F-1 Condensed Statements of Operations for the three and six months ended December 31, 2010 and 2009 and the period of February 28, 2008 (Inception) to December 31, 2010 F-2 Condensed Statements of Cash Flows for the six months ended December 31, 2010 and 2009 and the period of February 28, 2008 (Inception) to December 31, 2010 F-3 Notes to the Condensed Financial Statements F-4-8 BIG SKY PRODUCTIONS, INC (A Development Stage Enterprise) Condensed Balance Sheets (Unaudited) December 31, 2010 June 30, 2010 ASSETS Current assets Cash $ $ Accounts receivable Officer receivable (Note 6) Other current assets (Note 6) Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Related party payable (Note 6) - Deferred revenue Total current liabilities Stockholders' Deficit Common stock, $.001 par value; 75,000,000 shares authorized, 12,063,381 shares issued and outstanding Additional paid in capital Deficit accumulated during the development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to financial statements F-1 BIG SKY PRODUCTIONS, INC (A Development Stage Enterprise) Condensed Statements of Operations (Unaudited) From February 28, 2008 (inception) to December 31, 2010 Three months ended December 31, Six months ended December 31, (Restated) (Restated) (Restated) Revenue $ Cost of revenue Gross margin Operating Expenses Professional fees General and administrative Total operating expenses Other income Interest income - 3 Total other income - 3 Net loss $ ) $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) Weighted average shares outstanding See accompanying notes to financial statements F-2 BIG SKY PRODUCTIONS, INC (A Development Stage Enterprise) Condensed Statements of Cash Flows (Unaudited) For the period from February 28, 2008 (inception) to December 31, 2010 Six months ended December 31, (Restated) (Restated) Cash flows from operating activities Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Common stock issued for services - - Changes in operating assets and liabilities Accounts receivable ) - ) Prepaid expenses - - Officer receivable - ) ) Other current assets ) ) ) Accounts payable ) Deferred revenue Net cash provided by (used in) operating activities ) Cash flows from investing activities - - - Cash flows from financing activities Shareholder loan - Proceeds from sale of stock - Net cash provided by financing activities Net change in cash Cash at beginning of period 10 - Cash at end of period $ $ $ Supplemental disclosure of non-cash investing and financing activities: Issuance of common stock for professional and consulting services $
